DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on July 6, 2021 is acknowledged.
Information Disclosure Statement
	In the IDS filed June 2, 2020, Cite No. 7 is struck through because it was not submitted, but as a note, Cite No. 5 was submitted twice.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 18-24 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fracturing fluid" in line 4.  Claim 12 recites the limitation "the wellbore configuration information" in line 2.  Claim 18 recites the limitation "the fracturing fluid" in lines 9-10.  There is insufficient antecedent basis for these limitations in the claims.  Consequently, claims 2-11, 13, and 19-24 are also rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1, 3 and 11-13 are rejected under 35 USC 103 as being unpatentable over Larsen et al. (US 7,213,661 B2) (“Larsen”).
Referring to claim 1: Larsen teaches a method for determining discharge area in hydraulic stimulation operations comprising:
obtaining one or more treatment data inputs from a well system; and
determining a discharge area by applying the one or more treatment data inputs to a function that determines discharge area in terms of flow rate of the fluid, wherein the discharge area is a total area of all downhole exits through which the fluid exits a wellbore into a subterranean formation (column 5, lines 35-40; column 11, lines 41-49).
While Larsen teaches mass flow rate (column 11, lines 41-49), Larsen does not specifically teach determining a discharge area in terms of volumetric flow rate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Larsen to include determining a discharge area in terms of volumetric flow rate since mass and volume are related and it would only require another simple calculation, resulting in more data available to the user.  Further, while Larsen teaches drilling and fracturing (column 5, lines ~13-25) and drilling fluid (column 5, lines ~26-32), Larsen does not specifically teach fracturing fluid.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fluid taught by Larsen to be fracturing fluid since it is an extremely common next step after drilling and would require the same calculations for discharge area and flow rate.
Referring to claim 3: Larsen teaches determining a discharge energy based at least on the discharge area and an exit velocity (column 5, lines 35-60).
Referring to claims 11 and 12: Larsen teaches obtaining the one or more treatment data inputs from instrumentation at the well system (column 5, lines 35-60).  
Referring to claim 13: Larsen teaches wellbore configuration information comprises one or more of casing diameter, inner pipe diameter (column 5, lines 35-38), and depth of one of more wellbore perforations.
Claims 18 and 21 are rejected under 35 USC 103 as being unpatentable over Larsen and in view of Guo et al. (US 9,891,152 B2) (“Guo”).
Referring to claim 18: Larsen teaches a system for use in hydraulic stimulation operations comprising:
a system able to:
obtain one or more treatment data inputs from a well system; and
determine a discharge area by applying the one or more treatment data inputs to a function that determines discharge area in terms of flow rate of the fluid, wherein the discharge area is a total area of all downhole exits through which the fluid exits a wellbore into a subterranean formation (column 5, lines 35-40; column 11, lines 41-49).
While Larsen teaches mass flow rate (column 11, lines 41-49), Larsen does not specifically teach determining a discharge area in terms of volumetric flow rate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Larsen to include determining 
Larsen does not specifically teach an information handling system.  Guo teaches a system for use in hydraulic stimulation operations comprising:
an information handling system comprising:
at least one memory 404 operable to store computer-executable instructions;
at least one communications interface to access the at least one memory (FIG. 4); and
at least one processor 402 configured to access the at least one memory via the at least one communications interface and execute the computer-executable instructions to:
obtain one or more treatment data inputs from a well system (column 2, lines 54-61); and
determine a discharge volume by applying the one or more treatment data inputs to a function that determines discharge volume in terms of volumetric flow rate of the fluid (column 2, lines 54-61).

Referring to claim 21: Once modified to include the processor, Larsen teaches the processor is further configured to access the at least one memory via the at least one communications interface and execute the computer- executable instructions to determine a discharge energy based at least on the discharge area and an exit velocity (column 5, lines 35-60).
Allowable Subject Matter
Claims 2, 4, 5-10, 19, 20, and 22-24 would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


10 September 2021